Title: From Thomas Jefferson to C. W. F. Dumas, 6 May 1786
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris May 6. 1786.

Having been absent in England for some time past, your favors of Feb. 27. Mar. 28. and Apr. 11. have not been acknowleged so soon as they should have been. I am obliged to you for assisting to make me known to the Rhingrave de Salm and the Marquis de la Coste, whose reputations render an acquaintance with them desireable. I have not yet seen either; but expect that honour from the Rhingrave very soon. Your letters to Mr. Jay and Mr. Van Berkel, received in my absence, will be forwarded by a gentleman who leaves this place for New York within a few days. I sent the treaty with Prussia by a gentleman who sailed from Havre the 11th. of November. The arrival of that vessel in America is not yet known here. Tho’ the time is not long enough to produce despair, it is sufficiently so to give inquietudes lest they should be lost. This would be a cause of much concern to me; I beg the favour of you to mention it to the baron de Thulemeier as an apology for his not hearing from us. Late advices from America bring us nothing interesting. A principal object of my journey to London was to enter into commercial arrangements with Portugal. This has been done almost in the precise terms of those of Prussia. The English are still our enemies. They insist on our commerce on their own terms, and confide in retaining it with a security which amounts to insult. The spirit existing there, and rising in America, has a very lowering aspect. To what events it may give birth, I cannot  foresee. We are young, and can survive them; but their rotten machine must crush under the trial. The animosities of sovereigns are temporary and may be allayed; but those which seize the whole body of a people, and of a people too who dictate their own measures, produce calamities of long duration. I shall not wonder to see the scenes of antient Rome and Carthage renewed in our day; and if not pursued to the same issue, it may be because the republic of modern powers will not permit the extinction of any one of it’s members. Peace and friendship with all mankind is our wisest policy; and I wish we may be permitted to pursue them. But the temper and the folly of our enemies may not leave this in our choice. I am happy in our prospect of friendship with the most estimable powers of Europe, and particularly with those of the confederacy of which yours is. That your present crisis may have a happy issue is the prayer and wish of him who has the honour to be with great respect & esteem, Sir, your most obedient humble servt,

Th: Jefferson


May. 10. P.S. Just in the moment of my sending off my dispatches for Congress your favors of Apr. 27. and May 6. are put into my hands. When I went to London I expected to have returned within 3. weeks. I therefore left no instructions for any person to open my letters. This has occasioned the delay of your first to Mr. Jay. As to those subsequent, there has been no safe opportunity till the present. I congratulate you sincerely on the justice done you by this court, and beg leave to renew my assurances of the esteem with which I am Sir your most obedt. humble servt,


Th: Jefferson

